t c no united_states tax_court d g smalley and nell r smalley petitioners v commissioner of internal revenue respondent docket no filed date in h entered into a deferred_exchange whereby he relinquished 2-year timber cutting rights on his land and in return received in fee simple interests in three parcels of real_estate the transferee’s obligation to transfer replacement_property to h was secured_by cash held in a qualified_escrow_account as defined in sec_1_1031_k_-1 income_tax regs held at the beginning of the exchange_period h had a bona_fide intent to enter into a deferred_exchange of like-kind_property within the meaning of sec_1_1031_k_-1 iv income_tax regs under sec_1_1031_k_-1 and income_tax regs h was not in actual or constructive receipt of property in and under the installment_sale rules of sec_453 i r c ps are not required to recognize income from the deferred_exchange in david d aughtry and brett w beveridge for petitioners david r mackusick for respondent thornton judge respondent determined a dollar_figure deficiency in petitioners’ joint federal_income_tax after concessions the sole issue for decision is whether petitioners are required to recognize income in as the result of a deferred_exchange that petitioner husband petitioner entered into in and that was completed in unless otherwise indicated all section references are to the internal_revenue_code in effect for taxable_year rule references are to the tax_court rules_of_practice and procedure findings_of_fact the parties have stipulated some of the facts which we incorporate in our findings by this reference when they filed their petition petitioners resided in dublin georgia in the 1960’s petitioner acquired some acres of timberland in laurens county georgia by some of the timber on this land had reached maturity after attending a seminar on timber exchanges presented by a well-known timber taxation expert and after consulting with his longtime certified_public_accountant petitioner decided to undertake an exchange of standing timber for additional acreage containing standing timber as described in more detail below on date petitioner entered into a series of agreements with rayonier inc rayonier whereby for a term of years he granted rayonier exclusive rights to cut and remove mature timber on some acres of his laurens county land the acres in consideration of dollar_figure pursuant to the agreements most of the funds were held by an escrow agent and applied toward the purchase of three parcels of land as designated by petitioner more particularly the timber contract between petitioner and rayonier executed date provides that in consideration of dollar_figure petitioner grants rayonier the exclusive license and right to cut all merchantable pine and hardwood timber suitable for poles sawtimber or pulpwood which are located within the timber sale boundaries of the acres now growing and hereafter to grow during the term hereof upon the land in laurens county the timber contract states the term of this contract shall be for a period commencing with the date hereof and ending on date months in the event rayonier has not completed the cutting and removing of said bargained timber at the expiration of the above stated term because of abnormal circumstances such as weather conditions petitioner agrees to extend the term of this contract for a period of time necessary to complete the harvesting of timber but in no event shall the extension exceed six months q4e- pursuant to the terms of the timber contract rayonier was to pay the dollar_figure purchase_price less dollar_figure timber ad_valorem_taxes to an escrow agent francis m lewis lewis ’ also on date petitioner and rayonier executed a memorandum of contract reciting that they had as of that date entered into the timber contract referred to in the memorandum of contract as a timber indenture agreement whereby petitioner had conveyed to rayonier all merchantable pine and hardwood timber suitable for poles sawtimber or pulpwood which are located within the acres and subject_to the provisions of the timber contract the right to cut and remove from the above-described lands all and singular of the said described trees and timber petitioner recorded this memorandum of contract but apparently not the timber contract in the real_property deed records of laurens county georgia also on date petitioner and rayonier executed a tax free exchange_agreement this agreement provides in relevant part whereas rayonier and petitioner have entered into an agreement for the purchase of timber wherein petitioner has agreed to sell to ' francis m lewis is an attorney licensed to practice in the state of georgia he performed no services for petitioner during the 2-year period preceding date and is not related to petitioner --- - rayonier and rayonier has agreed to purchase from petitioner certain timber growing on property of petitioner and whereas rayonier has agreed to cooperate with petitioner in the effectuation of a tax free exchange pursuant to sec_1031 of the internal_revenue_code and whereas certain property will be designated by x petitioner to be acquired for the purpose of an exchange within one hundred eighty days of the sale of the timber by petitioner to rayonier and an escrow agent will be designated by x petitioner to receive and hold the monies from the sale as allowed by sec_1031 of the internal_revenue_code and now therefore for and in consideration of the mutual benefits and detriments to the parties it is agreed as follows the parties hereto agree that the sell sic of the timber by petitioner to rayonier is expressly conditioned upon reasonable cooperation anda tax free exchange gualifying under sec_1031 of the internal_revenue_code and all parties to this agreement agree to cooperate to the extent set forth herein the acquisition by rayonier of the timber and the acquisition by petitioner of the property to be designated are intended to be mutually interdependent transactions for the purpose of qualifying under sec_1031 of the internal_revenue_code rayonier shall upon the closing of the sale of the timber transaction between rayonier and petitioner pay the total purchase_price due for said timber to francis m lewis escrow agent and not to petitioner -- - also on date petitioner rayonier and lewis executed an escrow agreement the agreement states that petitioner intends for his exchange under the timber contract to permit petitioner to report the receipt of the exchange property under the income_tax deferral rules of sec_1031 of the internal_revenue_code the escrow agreement provides that on the closing of the timber contract rayonier will deliver to lewis the net purchase_price dollar_figure less dollar_figure ad_valorem_taxes to be held in escrow and paid out as provided in the escrow agreement the escrow agreement wherein petitioner is referred to as seller and rayonier is referred to as purchaser further provides in part seller will designate certain real_estate referred to in a tax free exchange_agreement between purchaser and seller which shall be acquired by purchaser and transferred to purchaser the escrow agent agrees to apply the funds toward the purchase of the property as directed by the purchaser title to the exchange property shall be acquired in the name of the escrow agent as agent for the purchaser and then conveyed by escrow agent to seller in the event the costs of acquiring and thereafter conveying the exchange property can be reduced by a direct transfer from the seller sic of the exchange property to seller the escrow agent may arrange for a direct transfer to seller upon receipt by escrow agent of a request from seller in no event shall seller have use or control of the funds contained in escrow on or before termination of said escrow seller shall not have the right to sell assign transfer encumber or in any other manner anticipate or dispose_of his interest in said escrow until the same is actually paid over to and received by seller pursuant to the escrow agreement and the timber contract on date lewis received from rayonier net_proceeds of dollar_figure the escrow funds which he deposited into a checking account at farmers merchants bank in dublin georgia by three separate letters dated date date and date petitioner identified to lewis as replacement properties three parcels of land the replacement properties ownership of each of which was transferred directly to petitioner by warranty deed from the respective owners as follows ownership petitioner’s replacement transferred letter to lewis property acreage to petitioner date dollar_figure acres date date dollar_figure acres date date acres date ' the parties have stipulated that the land contained dollar_figure acres although the letter to lewis states that the property contain sec_312 acres to the extent there is a discrepancy it is immaterial to the result reached herein the replacement properties are all within miles of the acres when petitioner acquired these replacement properties they all contained standing timber that accounted for a significant part of their value - - the purchase of these three replacement properties exhausted all but dollar_figure of the escrow funds by check dated date lewis paid petitioner the dollar_figure balance petitioners are cash_basis taxpayers on their joint federal_income_tax return filed on or about date they characterized the subject transaction as a like-kind_exchange of timber for timber and land giving rise to dollar_figure realized gain all of which they treated as deferred gain pursuant to sec_1031 in the notice_of_deficiency dated date respondent determined that petitioners realized gain of dollar_figure instead of dollar_figure from their timber sale the notice_of_deficiency states that the realized gain from the sale of the timber is to be fully recognized in because it has not been established that the reguirements of sec_1031 of the internal_revenue_code have been met opinion a the parties’ contention sec_1 the like-kind_exchange requirement petitioners argue that to continue petitioner’s timber investment he exchanged standing timber for standing timber that the parties have stipulated that petitioner’s basis in the timber conveyed to rayonier was dollar_figure on brief respondent contends that after subtracting this basis the amount of petitioners’ realized gain is dollar_figure - necessarily had to have land attached petitioners argue that under applicable georgia law both the relinquished_property and the replacement_property are characterized as real_property interests and that under 122_f2d_181 5th cir affg 42_bta_490 the subject transaction qualifies as a tax-deferred like-kind_exchange within the meaning of sec_1031 respondent argues that under georgia law the 2-year timber cutting contract was personal_property and thus not of like_kind to the replacement real_property in addition relying on 20_tc_192 respondent argues that regardless of how the property interests may be characterized under state law the property relinquished and the properties received differ so intrinsically that they are not of like_kind within the meaning of sec_1031 petitioners’ alternative argument lack of actual or constructive receipt in on brief petitioners raise an alternative argument that regardless of whether the subject transaction qualifies as a respondent does not dispute that petitioners have met all other requirements for a nontaxable_exchange of property held for productive use in a trade_or_business or for investment within the meaning of sec_1031 in particular respondent does not dispute that petitioner’s transaction with rayonier constituted an exchange within the meaning of sec_1031 or that petitioners have satisfied the requirements of sec_1031 which in the case of a nonsimultaneous_exchange generally requires that the replacement_property be identified no more than days after and the exchange be completed no more than days after the transfer of the relinquished_property -- - like-kind_exchange respondent has erroneously determined that they realized income from the transaction in relying on sec_1_1031_k_-1 and jj income_tax regs petitioners argue that they realized no gain in because they had no actual or constructive receipt of property in respondent contends that petitioners have improperly raised this issue for the first time on brief respondent alleges and petitioners do not dispute that the 3-year limitations_period for respondent to assess tax for taxable_year ran shortly after the trial date of this case and shortly before the date respondent received a copy of petitioners’ brief respondent contends that because of this circumstance he is especially prejudiced by petitioners’ delay in raising their alternative arguments in a memorandum filed with the court in response to respondent’s arguments on reply brief petitioners argue that they raised what they characterize as the receipt issue frequently before and during trial in their memorandum petitioners catalog various references in their petition their trial memorandum the parties’ stipulations of facts and statements at trial to arguments or facts or circumstances in support of arguments that in petitioner never received or had access to or control_over any moneys incident to the exchange in question b lack of prejudice to respondent in addressing actual or constructive receipt a party may rely on a theory only if it provides the opposing party fair warning so that the opposing party is not prejudiced in its ability to prepare its case see 91_tc_200 affd 905_f2d_1190 8th cir accordingly a party may not raise an issue for the first time on brief where surprise and prejudice are found to exist see 84_tc_191 affd 796_f2d_116 5th cir the general_rule against raising new issues on brief is not absolute being founded upon the exercise of judicial discretion in determining whether considerations of surprise and prejudice require that a party be protected from having to face a belated confrontation which precludes or limits that party’s opportunity to present pertinent evidence 92_tc_1267 affd 906_f2d_62 2d cir respondent does not contend that he has been prejudiced in developing or presenting evidence regarding petitioners’ alternative argument in respondent’s reply brief respondent’s response to motion by petitioners to supplement brief and respondent’s supplemental reply brief the only prejudice that respondent suggests would arise from our consideration of petitioners’ alternative argument relates to respondent’s failure to determine a deficiency for petitioners’ taxable_year if such prejudice exists it is of respondent’s own making any such prejudice however is speculative premised as it is on the supposed tax consequences in a year not before us of a legal determination that we decline to reach the only year before us is and we confine our determinations to that year see christensen v commissioner tcmemo_1996_254 affd without published opinion 142_f3d_442 9th cir moreover petitioners’ receipt argument is based on the application of sec_1031 and respondent’s regulations thereunder--the same section upon which the parties have based their positions from the outset see ware v commissioner supra in invoking the application of these mandatory provisions of the sec_1031 regulations petitioners appeal to the correct application of the law on the basis of the record presented neither party has suggested that the record contains insufficient facts to permit us to dispose_of the case on the grounds of petitioners’ alternative argument we conclude that the record is sufficient for this purpose and that we may properly decide this case on the grounds raised in petitioners’ alternative argument we are mindful that in 92_tc_874 this court rejected the taxpayers’ alternative argument raised for the first time on brief that if sec_1031 were inapplicable to the transaction in question then they should be allowed to elect installment_sale treatment under former sec_453 the court based its holding partly on the continued c coordination of sec_1031 regulations and sec_453 the sec_1031 regulations state except as otherwise provided the amount of gain_or_loss recognized ina deferred_exchange is determined by applying the rules of sec_1031 and the regulations thereunder sec_1_1031_k_-1 income_tax regs the sec_1031 regulations contain special rules for coordinating the determination of gain_or_loss under sec_1031 and under sec_453 which generally requires subject_to a host of gualifications not in issue here that where continued ground that the taxpayers had raised the issue for the first time on brief the court cited 84_tc_191 affd 796_f2d_116 5th cir and 64_tc_989 as germane here each of these cases stands for the general proposition that this court will not consider issues first raised in the parties’ briefs where prejudice and surprise are found to exist accordingly we infer that the court in chase concluded that a holding for the taxpayers on their alternative argument would prejudice the commissioner in any event the court in chase concluded that the taxpayers were the wrong parties to claim the election under former sec_453 the election could be made only by the partnership in which they were partners by contrast as applicable to the years in issue here the provisions of sec_453 are not elective but rather are generally mandatory the taxpayer must elect out to avoid reporting gain_or_loss on the installment_method see sec_453 moreover the sec_1031 regulations applicable to the year in issue in chase v commissioner supra unlike the sec_1031 regulations applicable here contained no explicit coordination with the installment_sale provisions of sec_453 accordingly the taxpayers’ alternative argument in chase unlike petitioners’ alternative argument here did not necessarily appeal to the correct application of the law pertaining to sec_1031 but instead was predicated on other elective statutory provisions invoked for the first time on brief a taxpayer disposes of property and is to receive one or more payments ina later year the taxpayer’s profit on the sale is to be included in income as the payments are received for purposes of sec_453 payments include amounts actually or constructively received in the taxable_year see sec_15a_453-1 temporary income_tax regs fed reg date in the context of a deferred_exchange where cash or a cash_equivalent provides security for the transfer of replacement_property and is held in an escrow account or trust the question arises whether for purposes of applying the installment_sale rules of sec_453 the taxpayer has actually or constructively received property at the commencement of the deferred_exchange to answer this question the sec_453 regulations cross-reference rules contained in sec_1 k -1 j3 income_tax regs see id these sec_1031 regulations generally provide that the determination of whether the taxpayer has received payment for purposes of sec_453 will be made without regard to the fact that the transferee’s obligation to convey replacement_property to the taxpayer is secured_by cash or cash_equivalent if the cash or cash_equivalent is held in a qualified_escrow_account or qualified_trust as defined in sec_1_1031_k_-1 income_tax regs provided the taxpayer had a bona_fide intent to enter into a deferred_exchange of like-kind_property at the beginning of the - - exchange see sec_1_1031_k_-1 i iv income_tax regs accordingly in such a circumstance if all other conditions of sec_453 are satisfied the taxpayer must recognize any gain_or_loss from such a deferred_exchange pursuant to the installment_sale rules of sec_453 the sec_1031 regulations provide that as a general_rule the taxpayer is in constructive receipt of money or property at the time the money or property is credited to the taxpayer’s account set apart for the taxpayer or otherwise made available so that the taxpayer may draw upon it at any time or so that the taxpayer can draw upon it if notice of intention to draw is given xk sec_1_1031_k_-1 f income_tax regs strictly construed and without any further refinement the principles expressed in these regulations might lead to the conclusion that petitioner had actual receipt of property in either by virtue of the escrow agent’s acting as his agent in receiving the escrow funds or by virtue of petitioner’s receipt of a property interest in the escrow account or constructive receipt of the sale proceeds see 219_f2d_523 5th cir taxpayers who sold standing timber and had sale proceeds placed in an escrow account were in constructive receipt of the proceeds at the time of the sale under such an analysis however it might be difficult for any deferred_exchange involving an escrow account to qualify under sec_1031 because the actual or constructive receipt might indicate a sale rather than an exchange and the property interest actually or constructively received at the commencement of the deferred_exchange would not necessarily be like_kind to the property relinquished see bittker lokken federal taxation of income estates and gifts par 3d ed to mitigate such problems sec_1 k -l1 g income_tax regs provides various safe harbors see id one of these safe harbors provides that in the case of a deferred_exchange the taxpayer is not in actual or constructive receipt of money or property merely because cash or a cash_equivalent is held in a qualified_escrow_account or in a qualified_trust sec_1_1031_k_-1 income_tax regs -- - here petitioners contend that because they have met all operative conditions for the application of sec_1 k - g and jj income_tax regs and of sec_453 by operation of law they have no actual or constructive receipt of property in and under the rules coordinating gain recognition under sec_453 and sec_1031 they are not required to recognize income in respondent takes issue with only one operative condition relative to petitioners’ argument----that petitioner had the requisite bona_fide intent to enter into a deferred_exchange at the beginning of the subject transaction in particular respondent has not disputed that the subject transaction was a deferred_exchange within the meaning of the regulations which define a deferred_exchange as an exchange in which pursuant to an agreement the taxpayer transfers property held for productive use in a trade_or_business or for investment and subsequently receives property to be held either for productive use in a trade_or_business or for investment x kk sec_1 k -l1 a income_tax regs nor has respondent disputed that the escrow account used in the subject transaction was a qualified_escrow_account within the meaning of sec_1_1031_k_-1 income_tax regs which defines a qualified_escrow_account as an escrow account wherein-- a the escrow holder is not the taxpayer or a disqualified_person as defined in paragraph k of this section and b the escrow agreement expressly limits the taxpayer’s rights to receive pledge borrow or otherwise obtain the benefits of the cash or cash continued - accordingly we turn to consideration of that issue d bona_fide intent test sec_1_1031_k_-1 iv income_tax regs provides bona_fide intent requirement the provisions of paragraphs jj and ii of this section which coordinate gain recognition rules under sec_453 and sec_1031 with respect to a deferred_exchange involving a qualified_escrow_account qualified_trust or gualified intermediary do not apply unless the taxpayer has a bona_fide intent to enter into a deferred_exchange at the beginning of the exchange_period a taxpayer will be treated as having a bona_fide intent only if it is reasonable to believe based on all the facts and circumstances as of the beginning of the exchange_period that like-kind replacement_property will be acquired before the end of the exchange_period in arguing that petitioner lacked the requisite bona_fide intent respondent takes issue only with whether it was reasonable for petitioner to believe that the property he relinguished and the properties he received in the subject transaction were of like_kind within the meaning of sec_1031 respondent does not contend that petitioner otherwise failed to satisfy the requirements of sec_1_1031_k_-1 iv income continued equivalent held in the escrow account as provided in paragraph g of this section furthermore respondent has not contended that the subject transaction fails to meet any of the conditions for application of sec_453 other than as relate to the satisfaction of the bona_fide intent requirement of sec_1_1031_k_-1 iv income_tax regs -- - tax regs the bona_fide intent test ’ accordingly we focus our inquiry on that aspect of the bona_fide intent test on reply brief respondent argues as follows here petitioner’s intent was always to acquire precisely the type of replacement_property he ultimately acquired there is no evidence anywhere in the record to suggest that petitioner intended to acquire as replacement_property anything but a fee simple interest in timberland since the replacement properties and the relinquished_property are not like_kind petitioner’s intent from the outset was to acquire replacement_property that was not of like_kind with the relinquished_property and sec_1 k -1 9j iv does not apply the regulation does not address the situation such as here where the taxpayer actually acquires the replacement_property he intended to acquire and which does not qualify as like_kind with the relinquished_property respondent’s argument is at odds with the bona_fide intent test as described in his own regulations which requires only that it be reasonable to believe that like-kind replacement_property will be acquired within the requisite exchange_period sec_1 k -1 9j iv income_tax regs as explained in greater detail below we conclude that at the commencement of the exchange_period for the subject transaction petitioner had a bona_fide intent that he would satisfy the like-kind deferred_exchange requirements this conclusion is bolstered by the fact that respondent has ’ for instance respondent does not contend that petitioner did not reasonably believe that he would acquire replacement_property within the requisite 180-day period - - determined no negligence_penalty or other penalty with regard to the subject transaction from which we infer that respondent does not dispute that petitioners had reasonable_cause and acted in good_faith in treating the subject transaction as a tax-deferred like-kind_exchange within the meaning of sec_1031 see sec_6664 no accuracy-related_penalty is to be imposed to the extent there was reasonable_cause and the taxpayer acted in good_faith eb application of the bona_fide intent test in 20_tc_192 the taxpayer conveyed to the united_states certain land adjoining national forests in oregon and containing a specified amount of standing timber in exchange the united_states granted the taxpayer the right to cut and remove national forest timber of equal value on acreage to be definitely designated by the national forest officer before cutting this court concluded that under oregon state law because an agreement to cut and remove standing timber from the land immediately or within a reasonable_time was an agreement for the sale_of_goods only the property rights acquired under the agreement were personalty see id pincite accordingly this court held that the taxpayer’s exchange was of realty for personalty and was thus not an exchange of properties of like_kind see id - - noting that some oregon case law arguably supported a contrary view that a sale of standing timber is deemed to be a conveyance of an estate upon condition_subsequent this court stated arguendo if from the record we were able to find and hold that the standing timber was realty in the hands of the petitioner we must nevertheless reach the same conclusion as above for the reasons stated below x petitioner exchanged a fee simple title for a limited right to cut and remove standing timber it is our conclusion that the right to cut and remove standing timber is so intrinsically different from a fee in land that an exchange of one for the other is not an exchange of like property within the meaning of the predecessor statute to sec_1031 id pincite petitioners argue that oregon lumber co v commissioner supra is distinguishable because under georgia state law both sets of property involved in petitioner’s exchange constituted realty furthermore petitioners argue the above-quoted statements from oregon lumber are dicta and thus not controlling we agree with petitioners that under georgia state law the prevailing view appears to be that a conveyance of standing timber to be severed by the buyer generally constitutes a transfer of real_property see smith v alexander bland s e ga mclendon bros v finch s e ga mcrae v stillwell s e ga chavers --- - v kent diversified prods inc s e 2d ga ct app some georgia case law arguably supports respondent’s contention that the property petitioner relinquished constituted personalty in johnson v truitt s b ga the contractual right of a purchaser to cut standing timber within_12_months was referred to as merely a license to cut and remove the timber for the purposes stated during the time fixed in the contract see also graham v west s e ga sale of standing timber where the growing trees are to remain in the soil for a fixed time or indefinitely concerns an interest in the land but if the trees are to be immediately severed and carried away the sale is of personal_property in north ga co v bebee s e ga the georgia supreme court cited johnson v truitt supra with approval for the proposition that the owner of the land may convey a right to cut and remove timber within a specified time in which case the absolute title to the timber described does not pass to the purchaser but only a license to use it for the purpose stated during the period specified in the contract to the same effect see also seabolt v christian s e 2d ga ct app pope v barnett s e ga ct app in camp v horton s e ga the georgia supreme court reviewed other georgia precedents to contrary effect and concluded that the above-quoted language from johnson v truitt supra was not essential to the decision of the case or the correctness of the judgment see also chavers v kent diversified prods inc s ebe 2d ga ct app dicta in johnson v truitt supra is not controlling in short on the issue of whether an agreement for the sale of growing trees is a contract for the sale of an interest in land georgia state law is less than a seamless web of jurisprudence in this regard georgia state law is not unique with regard to this legal issue among the various states there is considerable difference of opinion often in the same jurisdiction undoubtedly due to diverse theories of the courts with respect to the exact nature of standing trees davis annotation sale or contract for sale of standing timber as within provisions of statute_of_frauds respecting sale or contract of sale of real_property a l r 2d -- - in arguing that the properties are of like_kind petitioners rely in part on 122_f2d_181 5th cir which held that an undivided fractional interest in mineral rights on unimproved country land was of like_kind to undivided interests in improved city lots petitioners cite crichton for the proposition that sec_1031 is to be liberally construed to effect legislative intent and that the only distinction that would justify disqualification must be the broad one between classes and characters of properties for instance between real and personal_property id pincite see also sec_1_1031_a_-1 income_tax regs ’ petitioners argue that in pertinent part sec_1_1031_a_-1 income_tax regs provides as follows ob definition of like_kind as used in sec_1031 the words like_kind have reference to the nature or character of the property and not to its grade or quality one kind or class of property may not under that section be exchanged for property of a different kind or class the fact that any real_estate involved is improved or unimproved is not material for that fact relates only to the grade or quality of the property and not to its kind or class unproductive real_estate held by one other than a dealer for future use or future realization of the increment in value is held for investment and not primarily for sale xk kek c examples of exchanges of property of a like_kind no gain_or_loss is recognized if continued - - under crichton the conveyance of an entire_interest ina delineated natural resource treated as real_property under state law constitutes like_kind property when exchanged for other real_property interests in support of their position petitioners also cite revrul_68_331 1968_1_cb_352 leasehold interest in a producing oil lease is like_kind to an improved ranch and revrul_55_749 1955_2_cb_295 perpetual water rights are like_kind to land on the other hand not every exchange of real_property interests meets the sec_1031 like-kind requirement see 71_tc_54 holding that real_estate subject_to a long-term_lease is like_kind to real_estate not so encumbered for instance carved-out oil payments although characterized as real_property under state law are not like_kind to a fee interest in real_estate see fleming v commissioner continued a taxpayer who is not a dealer in real_estate exchanges city real_estate for a ranch or farm or exchanges a leasehold of a fee with years or more to run for real_estate or exchanges improved real_estate for unimproved_real_estate in 71_tc_54 this court stated that sec_1031 requires a comparison of all factors bearing upon the nature and character of the exchanged properties as opposed to their grade or quality these factors include the respective interests in the physical properties the nature of the title conveyed the rights of the parties and the duration of the interests id -- - 24_tc_818 revd 241_f2d_87 5th cir revd sub nom 356_us_260 see also clemente inc v commissioner tcmemo_1985_ 8-acre parcel of land was not like_kind to gravel extraction rights in another parcel of land in addition for purposes of sec_1031 a short-term leasehold of real_property is not equivalent to a fee interest see 65_tc_162 16_tc_547 standard envelope manufacturing co v commissioner t cc because of the posture of this case it 1s unnecessary and we do not undertake to resolve the legal issue whether the like- kind requirement was satisfied it suffices to find as we do that petitioner had a bona_fide intent that the subject transaction would meet the like-kind_exchange requirement taking into account that it constituted an exchange of realty for realty other_relevant_factors indicating that petitioner had at the beginning of the exchange_period a bona_fide intent that like-kind_property would be acquired before the end of the ‘t notably this characterization of short-term leasehold interests derives not from any particular state law but from negative implication of longstanding treasury regulations which provide that an exchange of a 30-year lease for a fee interest qualifies as a like-kind_exchange under sec_1031 see sec_1 a -1 c income_tax regs - - day exchange_period include the agreement that petitioner and rayonier entered into on date expressly made the transaction conditioned on reasonable cooperation and a tax free exchange qualifying under sec_1031 petitioner used a qualified_escrow_account and a proper escrow agent as required by sec_1_1031_k_-1 income_tax regs petitioner identified and received the replacement properties within the day and 180-day periods as required by sec_1031 petitioner testified credibly that he intended to have a like- kind exchange and in planning the transaction petitioner relied on advice from a well-known timber taxation expert and from his long-time accountant moreover as previously mentioned respondent has determined no negligence or accuracy- related penalty in regard to the subject transaction f conclusion in light of all the facts and circumstances we conclude and hold that petitioners have satisfied the bona_fide intent test and that under sec_1_1031_k_-1 income_tax regs petitioners had no actual or constructive receipt of property in for purposes of applying the installment_sale provisions of sec_453 we conclude and hold that petitioners recognized no gain from the subject transaction in and that respondent’s determination was in error - - in light of this holding it is unnecessary to decide the issue of whether the subject transaction qualifies as a like-kind_exchange within the meaning of sec_1031 to reflect the foregoing and the parties’ concessions decision will be entered under rule
